Exhibit 10.1

  

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (the “Agreement”), dated as of [December 11th], 2019, by
and among iFresh Inc. (the “Purchaser”), Long Deng (“Deng”), and Dragon Seeds
LLC (the “Company”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties accordingly agree as follows:

 

ARTICLE I
DEFINITIONS

 

The following terms, as used herein, have the following meanings:

 

1.1 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

1.2 “Authority” means any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, Federal, state, or local.

 

1.3 “Books and Records” means all books and records, ledgers, employee records,
customer lists, files, correspondence, and other records of every kind (whether
written, electronic, or otherwise embodied) owned or used by a Person or in
which a Person’s assets, the business or its transactions are otherwise
reflected, other than stock books and minute books.

 

1.4 “Business Day” means any day other than a Saturday, Sunday or a legal
holiday on which commercial banking institutions in New York, U.S.A. are
authorized to close for business.

 

1.5 “COBRA” means collectively, the requirements of Sections 601 through 606 of
ERISA and Section 4980B of the Code.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Contracts” means the Leases and all contracts, agreements, leases
(including equipment leases, car leases and capital leases), licenses,
commitments, client contracts, statements of work (SOWs), sales and purchase
orders and similar instruments, oral or written, to which the Company is a party
or by which any of its respective assets are bound, and all rights and benefits
thereunder, including all rights and benefits thereunder with respect to all
cash and other property of third parties under the Company’s dominion or
control.

 

1.8 “Control” of a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise. “Controlled”, “Controlling” and “under common Control with” have
correlative meanings. Without limiting the foregoing, a Person (the “Controlled
Person”) shall be deemed Controlled by (a) any other Person (the “10% Owner”)
(i) owning beneficially, as meant in Rule 13d-3 under the Exchange Act,
securities entitling such Person to cast 10% or more of the votes for election
of directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive 10% or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

  

  

 

 

1.9 “Environmental Laws” shall mean all Laws that prohibit, regulate or control
any Hazardous Material or any Hazardous Material Activity, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the
Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act and the Clean Water Act.

 

1.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

1.11 “Equity Interests” means the 70% interest in the Company owned by Deng.

 

1.12 “Hazardous Material” shall mean any material, emission, chemical, substance
or waste that has been designated by any Governmental Authority to be
radioactive, toxic, hazardous, a pollutant or a contaminant.

 

1.13 “Hazardous Materials Activity” shall mean the transportation, transfer,
recycling, storage, use, treatment, manufacture, removal, remediation, release,
exposure of others to, sale, labeling, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, or product manufactured
with ozone depleting substances, including, without limitation, any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and compliance with any recycling, product take-back or product content
requirements.

 

1.14 “Indebtedness” means with respect to any Person, (a) all obligations of
such Person for borrowed money, or with respect to deposits or advances of any
kind (including amounts by reason of overdrafts and amounts owed by reason of
letter of credit reimbursement agreements) including with respect thereto, all
interests, fees and costs, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accounts payable to creditors for goods and services incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or security interest on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all obligations of such Person under leases required to be accounted for as
capital leases under U.S. GAAP, (g) all guarantees by such Person and (h) any
agreement to incur any of the same.

 

1.15 “Intellectual Property Right” means any trademark, service mark,
registration thereof or application for registration therefor, trade name,
license, invention, patent, patent application, trade secret, trade dress,
know-how, copyright, copyrightable materials, copyright registration,
application for copyright registration, software programs, data bases, u.r.l.s.,
and any other type of proprietary intellectual property right, and all
embodiments and fixations thereof and related documentation, registrations and
franchises and all additions, improvements and accessions thereto, and with
respect to each of the forgoing items in this definition, which is owned or
licensed or filed by the Company, or used or held for use in the Business,
whether registered or unregistered or domestic or foreign.

 

1.16 “Inventory” is defined in the UCC.

 

1.17 “Law” means any domestic or foreign, federal, state, municipality or local
law, statute, ordinance, code, rule, or regulation.

 

1.18 “Leases” means the leases with respect to the stores, warehouses and
parking lots leased by the Company at its location, together with all fixtures
and improvements erected on the premises leased thereby.

 

1.19 “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
and any conditional sale or voting agreement or proxy, including any agreement
to give any of the foregoing.

  

2

 

 

1.20 “Material Adverse Change” and “Material Adverse Effect” mean, with respect
to the parties hereto, any change, event or effect that individually or when
taken together with all other changes, events and effects (financial or
otherwise) that have occurred prior to the date of determination, is or is
reasonably likely to be material and adverse to the operations, assets,
liabilities, business or financial condition of the parties hereto or the
Company’s Property owned thereby.

 

1.21 “Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

 

1.22 “Permitted Liens” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchaser; and (ii) mechanics’,
carriers’, workers’, repairers’ and similar statutory Liens arising or incurred
in the ordinary course of business for amounts (A) that are not delinquent, (B)
that are not material to the business, operations and financial condition of the
Company so encumbered, either individually or in the aggregate, (C) not
resulting from a breach, default or violation by the Company of any Contract or
Law, and (D) the Liens set forth on Schedule 5.15(c).

 

1.23 “Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

1.24 “Real Property” means, collectively, all real properties and interests
therein (including the right to use), together with all buildings, fixtures,
trade fixtures, plant and other improvements located thereon or attached
thereto; all rights arising out of use thereof (including air, water, oil and
mineral rights); and all subleases, franchises, licenses, permits, easements and
rights-of-way which are appurtenant thereto.

 

1.25 “SEC” means the Securities and Exchange Commission.

 

1.26 “Subsidiary” means each entity of which at least fifty percent (50%) of the
capital stock or other equity or voting securities are Controlled or owned,
directly or indirectly, by the Company.

 

1.27 “Tangible Personal Property” means all tangible personal property and
interests therein, including machinery, computers and accessories, furniture,
office equipment, communications equipment, automobiles, trucks, forklifts and
other vehicles owned or leased by the Company and other tangible property.

 

1.28 “Tax(es)” means any federal, state, local or foreign tax, charge, fee,
levy, custom, duty, deficiency, or other assessment of any kind or nature
imposed by any Taxing Authority (including any income (net or gross), gross
receipts, profits, windfall profit, sales, use, goods and services, ad valorem,
franchise, license, withholding, employment, social security, workers
compensation, unemployment compensation, employment, payroll, transfer, excise,
import, real property, personal property, intangible property, occupancy,
recording, minimum, alternative minimum, environmental or estimated tax),
including any liability therefor as a transferee (including under Section 6901
of the Code or similar provision of applicable Law) or successor, as a result of
Treasury Regulation Section 1.1502-6 or similar provision of applicable Law or
as a result of any Tax sharing, indemnification or similar agreement, together
with any interest, penalty, additions to tax or additional amount imposed with
respect thereto.

 

1.29 “Taxing Authority” means the Internal Revenue Service and any other
Authority responsible for the collection, assessment or imposition of any Tax or
the administration of any Law relating to any Tax.

 

1.30 “Tax Return” means any return, information return, declaration, claim for
refund or credit, report or any similar statement, and any amendment thereto,
including any attached schedule and supporting information, whether on a
separate, consolidated, combined, unitary or other basis, that is filed or
required to be filed with any Taxing Authority in connection with the
determination, assessment, collection or payment of a Tax or the administration
of any Law relating to any Tax.

  

3

 

 

1.31 “UCC” means the Uniform Commercial Code of the State of New York, or any
corresponding or succeeding provisions of Laws of the State of New York, or any
corresponding or succeeding provisions of Laws, in each case as the same may
have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.

 

1.32 “U.S. GAAP” means U.S. generally accepted accounting principles,
consistently applied.

 

ARTICLE II

TERMS AND CONDITIONS OF THE PURCHASE AND SALE

 

2.1 Purchase and Sale.

 

(a) Deng hereby agrees to sell to the Purchaser, or its assignees, and the
Purchaser hereby agrees to acquire from Deng, the Equity Interests of the
Company.

 

(b) In consideration for the Equity Interests, the Purchaser shall pay Deng
$________ in cash (the “Cash Consideration”) and __28,368,421______ shares of
the Purchaser’s common stock (the “Equity Consideration”).

 

2.2 Closing. Subject to the terms and conditions of this Agreement, the closing
( the “Closing”) shall take place no later than the second Business Day after
the last of the conditions to the Closing set forth in Article IV have been
satisfied or waived (the date and time at which a Closing is actually held being
a “Closing Date”). At the Closing:

 

(a) Deng shall transfer all of the outstanding Equity Interests in the Company
to NYM Holding, Inc. (“NYM Holding”), a subsidiary of the Purchaser.

 

(b) The Purchaser shall deliver the Cash Consideration to Deng.

 

(c) The Purchaser shall deliver an instruction letter to its transfer agent to
issue the Equity Consideration to Deng.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF DENG AND THE COMPANY

 

Each of Deng and the Company hereby represents and warrants to Purchaser that
each of the following representations and warranties is true, correct and
complete as of the date of this Agreement and as of the Closing Date.

 

3.1 Existence and Power. The Company is a Florida limited liability company duly
organized and validly existing under the Laws of the State of Florida. The
Company has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
the Business as presently conducted and as proposed to be conducted. The Company
is not qualified to do business as a foreign entity in any jurisdiction, and
there is no other jurisdiction in which the character of the property owned or
leased by the Company or the nature of its activities make qualification of the
Company in any such jurisdiction necessary. The Company has offices located only
at the addresses set forth on Schedule 3.1. The Company has not taken any
action, adopted any plan, or made any agreement or commitment in respect of any
merger, consolidation, sale of all or substantially all of its assets,
reorganization, recapitalization, dissolution or liquidation.

 

3.2 Authorization. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby are within the powers of the Company and have been duly
authorized by all necessary action on the part of the Company. This Agreement
constitutes, upon its execution and delivery, a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms.

  

4

 

 

3.3 Governmental Authorization. Neither the execution, delivery nor performance
by the Company of the Agreement requires any consent, approval, license or other
action by or in respect of, or registration, declaration or filing with, any
Authority requiring a consent, approval, authorization, order or other action of
or filing with any Authority as a result of the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby (each of the foregoing, a “Governmental
Approval”).

 

3.4 Non-Contravention. None of the execution, delivery or performance by the
Company of the Agreement does or will (a) contravene or conflict with the
organizational or constitutive documents of the Company, (b) contravene or
conflict with or constitute a violation of any provision of any Law or Order
binding upon or applicable to the Company, (c) except for the Contracts listed
on Schedule 3.17 requiring Company Consents (but only as to the need to obtain
such Company Consents), constitute a default under or breach of (with or without
the giving of notice or the passage of time or both) or violate or give rise to
any right of termination, cancellation, amendment or acceleration of any right
or obligation of the Company or require any payment or reimbursement or to a
loss of any material benefit relating to the Business to which the Company is
entitled under any provision of any Permit, Contract or other instrument or
obligations binding upon the Company or by which any of the Company’s securities
or any of the Company’s assets is or may be bound or any Permit, (d) result in
the creation or imposition of any Lien on any of the Company Common Stock (as
defined below) or any of the Company’s assets, (e) cause a loss of any material
benefit relating to the Business to which the Company is entitled under any
provision of any Permit or Contract binding upon the Company, or (f) result in
the creation or imposition of any Lien (except for Permitted Liens) on any of
the Company’s assets.

 

3.5 Capitalization. The Company’s capitalization is as specified in its
operating agreement dated May 23, 2016 (the “Operating Agreement”).

 

3.6 Certificate of Formation. Copies of (a) the certificate of formation of the
Company, as certified by the Secretary of State of its state of formation, and
(b) the Operating Agreement, have heretofore been made available to Purchaser,
and such copies are each true and complete copies of such instruments as amended
and in effect on the date hereof. The Company has not taken any action in
violation or derogation of its Operating Agreement.

 

3.7 Records. All proceedings occurring since May 23, 2016 of the managers, and
all consents to actions taken thereby, are accurately reflected in the minutes
and records contained in the minute books of the Company.

 

3.8 Third Parties. Other than Deng, the Company is not Controlled by any Person
and, other than the Persons listed on Schedule 3.8(a), the Company is not in
Control of any other Person. Except as set forth on Schedule 3.8, to the
Company’s knowledge, no Key Personnel (as set forth on Schedule 3.8(b)) (a)
engage in any business, except through the Company, or are employees of or
provide any service for compensation to, any other business concern or (b) own
any equity security of any business concern, except for publicly traded
securities not in excess of 5% of the issued and outstanding securities with
respect to such publicly traded securities. Schedule 3.8(a) sets forth a
complete and accurate list of the Affiliates of the Company and the ownership
interests in the Affiliate of the Company.

 

3.9 Assumed Names. Schedule 3.9 is a complete and correct list of all assumed or
“doing business as” names currently or, within five (5) years of the date of
this Agreement, used by the Company, including names on any websites. Since
December 30, 2014, the Company has not used any name other than the names listed
on Schedule 3.9 to conduct the Business. The Company has filed appropriate
“doing business as” certificates in all applicable jurisdictions with respect to
itself.

 

3.10 Subsidiaries.

 

The Company does not currently own and within the past five (5) years has not
owned directly or indirectly, securities or other ownership interests in any
other entity. The Company owns 100% of the issued and outstanding capital stock
and securities of each Person listed on Schedule 3.10. None of the Company or
any of its Subsidiaries is a party to any agreement relating to the formation of
any joint venture, association or other entity.

  

5

 

 

3.11 Consents. The Contracts listed on Schedule 3.11 are the only Contracts
binding upon the Company or by which any of the Company’s securities or any of
the Company’s assets are bound, requiring a consent, approval, authorization,
order or other action of or filing with any Person as a result of the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby (each of the foregoing, a “Company Consent”).

 

3.12 Financial Statements.

 

(a) Schedule 3.12 includes the unaudited consolidated financial statements of
the Company as of and for the fiscal years ended [December 31, 2018, 2017 and
2016] and the nine month period ended September 30, 2019 (collectively, the
“Financial Statements” and the balance sheet as of September 30, 2019 included
therein, the “Balance Sheet”)).

 

(b) The Financial Statements are complete and accurate and fairly present, in
conformity with U.S. GAAP applied on a consistent basis, the financial position
of the Company as of the dates thereof and the results of operations of the
Company for the periods reflected therein. The Financial Statements (i) were
prepared from the Books and Records of the Company; (ii) were prepared on an
accrual basis in accordance with U.S. GAAP consistently applied; (iii) contain
and reflect all necessary adjustments and accruals for a fair presentation of
the Company’s financial condition as of their dates including for all warranty,
maintenance, service and indemnification obligations; and (iv) contain and
reflect adequate provisions for all liabilities for all material Taxes
applicable to the Company with respect to the periods then ended. The Company
has delivered to Purchaser complete and accurate copies of all “management
letters” received by it from its accountants and all responses during the last
five (5) years by lawyers engaged by the Company to inquiries from its
accountant or any predecessor accountants.

 

(c) Except as specifically disclosed, reflected or fully reserved against on the
Balance Sheet, and for liabilities and obligations of a similar nature and in
similar amounts incurred in the ordinary course of business since the date of
the Balance Sheet, there are no liabilities, debts or obligations of any nature
(whether accrued, fixed or contingent, liquidated or unliquidated, asserted or
unasserted or otherwise) relating to the Company. All debts and liabilities,
fixed or contingent, which should be included under U.S. GAAP on the Balance
Sheet are included therein.

 

(d) The balance sheet included in the Financial Statements accurately reflects
the outstanding Indebtedness of the Company as of the date thereof. Except as
set forth on Schedule 3.12, the Company does not have any Indebtedness.

 

(e) All financial projections delivered by or on behalf of the Company to
Purchaser with respect to the Business were prepared in good faith using
assumptions that the Company believes to be reasonable and the Company is not
aware of the existence of any fact or occurrence of any circumstances that is
reasonably likely to have an Material Adverse Effect.

 

3.13 Books and Records. The Company shall make all Books and Records of the
Company available to Purchaser for its inspection and shall deliver to Purchaser
complete and accurate copies of all documents referred to in the Schedules to
this Agreement or that Purchaser otherwise has requested within 30 days from the
Signing Date. All Contracts, documents, and other papers or copies thereof
delivered to Purchaser by or on behalf of the Company are accurate, complete,
and authentic.

 

(a) The Books and Records accurately and fairly, in reasonable detail, reflect
the transactions and dispositions of assets of and the providing of services by
the Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that:

 

(i) transactions are executed only in accordance with the respective
management’s authorization;

 

(ii) all income and expense items are promptly and properly recorded for the
relevant periods in accordance with the revenue recognition and expense policies
maintained by the Company, as permitted by U.S. GAAP;

 

6

 

 

(iii) access to assets is permitted only in accordance with the respective
management’s authorization; and

 

(iv) recorded assets are compared with existing assets at reasonable intervals,
and appropriate action is taken with respect to any differences.

 

(b) All accounts, books and ledgers of the Company have been properly and
accurately kept and completed in all material respects, and there are no
material inaccuracies or discrepancies of any kind contained or reflected
therein. The Company does not have any records, systems controls, data or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any mechanical, electronic or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership (excluding
licensed software programs) and direct control of the Company and which is not
located at the relevant office.

 

3.14 Absence of Certain Changes. Since the date of the Balance Sheet (the
“Balance Sheet Date”), the Company has conducted the Business in the ordinary
course consistent with past practices. Without limiting the generality of the
foregoing, since the Balance Sheet Date, there has not been:

 

(a) any Material Adverse Effect or any material diminishment in the value to
Purchaser of the transactions contemplated hereby;

 

(b) any transaction, Contract or other instrument entered into, or commitment
made, by the Company relating to the Business, or any of the Company’s assets
(including the acquisition or disposition of any assets) or any relinquishment
by the Company of any Contract or other right, in either case other than
transactions and commitments in the ordinary course of business consistent in
all respects, including kind and amount, with past practices and those
contemplated by this Agreement;

 

(c) (i) any redemption of, declaration, setting aside or payment of any dividend
or other distribution with respect to any capital stock or other equity
interests in the Company; (ii) any issuance by the Company of shares of capital
stock or other equity interests in the Company, or (iii) any repurchase,
redemption or other acquisition, or any amendment of any term, by the Company of
any outstanding shares of capital stock or other equity interests;

 

(d) (i) any creation or other incurrence of any Lien other than Permitted Liens
on any of the Company’s assets, and (ii) any making of any loan, advance or
capital contributions to or investment in any Person by the Company;

 

(e) any material personal property damage, destruction or casualty loss or
personal injury loss (whether or not covered by insurance) affecting the
business or assets of the Company;

 

(f) increased benefits payable under any existing severance or termination pay
policies or employment agreements; entered into any employment, deferred
compensation or other similar agreement (or amended any such existing agreement)
with any director, officer, manager or employee of the Company; established,
adopted or amended (except as required by law) any bonus, profit-sharing,
thrift, pension, retirement, deferred compensation, compensation, stock option,
restricted stock or other benefit plan or arrangement covering any director,
officer, manager or employee of the Company; or increased any compensation,
bonus or other benefits payable to any director, officer, manager or employee of
the Company, other than increases to non-officer employees in the ordinary
course of business consistent with past practices;

 

(g) any material labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company, which employees were not subject to a collective
bargaining agreement at the Balance Sheet Date, or any lockouts, strikes,
slowdowns, work stoppages or threats thereof by or with respect to any employees
of the Company;

  

7

 

 

(h) any sale, transfer, lease to others or otherwise disposition of any of its
assets by the Company except for inventory sold in the ordinary course of
business consistent with past practices or immaterial amounts of other Tangible
Personal Property not required by its business;

 

(i) (i) any amendment to or termination of any Material Contract, (ii) any
amendment to any material license or material permit from any Authority held by
the Company, (iii) any receipt of any notice of termination of any of the items
referenced in (i) and (ii); and (iv) a material default by the Company under any
Material Contract, or any material license or material permit from any Authority
held by the Company;

 

(j) any capital expenditure by the Company in excess in any fiscal month of an
aggregate of $500,000 or entering into any lease of capital equipment or
property under which the annual lease charges exceed $200,000 in the aggregate
by the Company;

 

(k) any institution of litigation, settlement or agreement to settle any
litigation, action, proceeding or investigation before any court or governmental
body relating to the Company or its property or suffering of any actual or
threatened litigation, action, proceeding or investigation before any court or
governmental body relating to the Company or its property;

 

(l) any loan of any monies to any Person or guarantee of any obligations of any
Person by the Company;

 

(m) except as required by GAAP, any change in the accounting methods or
practices (including, without limitation, any change in depreciation or
amortization policies or rates) of the Company or any revaluation of any of the
assets of the Company;

 

(n) any amendment to the Company’s organizational documents, or any engagement
by the Company in any merger, consolidation, reorganization, reclassification,
liquidation, dissolution or similar transaction;

 

(o) any acquisition of assets (other than acquisitions of inventory in the
ordinary course of business consistent with past practice) or business of any
Person;

 

(p) any material Tax election made by the Company outside of the ordinary course
of business consistent with past practice, or any material Tax election changed
or revoked by the Company; any material claim, notice, audit report or
assessment in respect of Taxes settled or compromised by the Company; any annual
Tax accounting period changed by the Company; any Tax allocation agreement, Tax
sharing agreement, Tax indemnity agreement or closing agreement relating to any
Tax entered into by the Company; or any right to claim a material Tax refund
surrendered by the Company; or

 

(q) any commitment or agreement to do any of the foregoing.

 

Since the Balance Sheet Date through and including the date hereof, the Company
has not taken any action nor has any event occurred which would have violated
the covenants of the Company set forth in Section 5.2 herein if such action had
been taken or such event had occurred between the date hereof and the Closing
Date.

 

3.15 Properties; Title to the Company’s Assets.

 

(a) The items of Tangible Personal Property have no defects, are in good
operating condition and repair and function in accordance with their intended
uses (ordinary wear and tear excepted) and have been properly maintained, and
are suitable for their present uses and meet all specifications and warranty
requirements with respect thereto.

 

(b) Schedule 3.15 sets forth a description and location of each item of the
Tangible Personal Property, as of a date within five days of the date of this
Agreement. All of the Tangible Personal Property is located at the office of the
Company.

  

8

 

 

(c) The Company has good, valid and marketable title in and to, or in the case
of the Leases and the assets which are leased or licensed pursuant to Contracts,
a valid leasehold interest or license in or a right to use, all of their assets
reflected on the Balance Sheet or acquired after the Balance Sheet date. No such
asset is subject to any Liens other than Permitted Liens. The Company’s assets
constitute all of the assets of any kind or description whatsoever, including
goodwill, for the Company to operate the Business immediately after the Closing
in the same manner as the Business is currently being conducted.

 

3.16 Litigation. There is no Action (or any basis therefore) pending against, or
to the best knowledge of the Company, threatened against or affecting, the
Company, any of its officers or directors, the Business, or any capital stock or
any of the Company’s assets or any Contract before any court, Authority or
official or which in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated hereby. There are no outstanding judgments
against the Company. The Company is not, and has not been in the past five (5)
years, subject to any proceeding with any Authority.

 

3.17 Contracts.

 

(a) Schedule 3.17(a) lists all material Contracts, oral or written
(collectively, “Material Contracts”) to which the Company is a party and which
are currently in effect and constitute the following:

 

(i) all Contracts that require annual payments or expenses by, or annual
payments or income to, the Company of $10,000 or more (other than standard
purchase and sale orders entered into in the ordinary course of business
consistent with past practice);

 

(ii) all sales, advertising, agency, lobbying, broker, sales promotion, market
research, marketing or similar contracts and agreements, in each case requiring
the payment of any commissions by the Company in excess of $10,000 annually;

 

(iii) all employment Contracts, employee leasing Contracts, and consultant and
sales representatives Contracts with any current or former officer, director,
employee or consultant of the Company or other Person, under which the Company
(A) has continuing obligations for payment of annual compensation of at least
$10,000 (other than oral arrangements for at-will employment), (B) has severance
or post termination obligations to such Person (other than COBRA obligations),
or (C) has an obligation to make a payment upon consummation of the transactions
contemplated hereby or as a result of a change of control of the Company;

 

(iv) all Contracts creating a joint venture, strategic alliance, limited
liability company and partnership agreements to which the Company is a party;

 

(v) all Contracts relating to any acquisitions or dispositions of assets by the
Company;

 

(vi) all Contracts for material licensing agreements, including Contracts
licensing Intellectual Property Rights, other than “shrink wrap” licenses;

 

(vii) all Contracts relating to secrecy, confidentiality and nondisclosure
agreements restricting the conduct of the Company or substantially limiting the
freedom of the Company to compete in any line of business or with any Person or
in any geographic area;

 

(viii) all Contracts relating to patents, trademarks, service marks, trade
names, brands, copyrights, trade secrets and other Intellectual Property Rights
of the Company;

 

(ix) all Contracts providing for guarantees, indemnification arrangements and
other hold harmless arrangements made or provided by the Company, including all
ongoing agreements for repair, warranty, maintenance, service, indemnification
or similar obligations;

  

9

 

 

(x) all Contracts with or pertaining to the Company to which any 10% Stockholder
is a party;

 

(xi) all Contracts relating to property or assets (whether real or personal,
tangible or intangible) in which the Company holds a leasehold interest
(including the Leases) and which involve payments to the lessor thereunder in
excess of $50,000 per month;

 

(xii) all Contracts relating to outstanding Indebtedness, including financial
instruments of indenture or security instruments (typically interest-bearing)
such as notes, mortgages, loans and lines of credit;

 

(xiii) any Contract relating to the voting or control of the equity interests of
the Company or the election of directors of the Company (other than the
Organizational Documents of the Company);

 

(xiv) any Contract not cancellable by the Company with no more than 60 days’
notice if the effect of such cancellation would result in monetary penalty to
the Company in excess of $50,000 per the terms of such contract;

 

(xv) any Contract that can be terminated, or the provisions of which are
altered, as a result of the consummation of the transactions contemplated by
this Agreement to which the Company is a party; and

 

(xvi) any Contract for which any of the benefits, compensation or payments (or
the vesting thereof) will be increased or accelerated by the consummation of the
transactions contemplated hereby or the amount or value thereof will be
calculated on the basis of any of the transactions contemplated by this
Agreement.

 

(b) Each Contract is a valid and binding agreement, and is in full force and
effect, and neither the Company nor, to best knowledge of the Company, any other
party thereto, is in breach or default (whether with or without the passage of
time or the giving of notice or both) under the terms of any such Material
Contract. The Company has not assigned, delegated, or otherwise transferred any
of its rights or obligations with respect to any Material Contracts, or granted
any power of attorney with respect thereto or to any of the Company’s assets. No
Contract (i) requires the Company to post a bond or deliver any other form of
security or payment to secure its obligations thereunder or (ii) imposes any
non-competition covenants that may be binding on, or restrict the Business or
require any payments by or with respect to Purchaser or any of its Affiliates.
The Company shall, within 30 days of the date hereof, provide to Purchaser true
and correct (A) fully executed copies of each written Material Contract and (B)
written summaries of each oral Material Contract.

 

(c) None of the execution, delivery or performance by the Company of this
Agreement to which the Company is a party or the consummation by the Company of
the transactions contemplated hereby constitutes a default under or gives rise
to any right of termination, cancellation or acceleration of any obligation of
the Company or to a loss of any material benefit to which the Company is
entitled under any provision of any Material Contract.

 

(d) The Company is in compliance with all covenants, including all financial
covenants, in all notes, indentures, bonds and other instruments or agreements
evidencing any Indebtedness.

  

10

 

 

3.18 Insurance. Schedule 3.18 contains a true, complete and correct list
(including the names and addresses of the insurers, the names of the Persons if
other than the Company to whom such insurance policies have been issued, the
expiration dates thereof, the annual premiums and payment terms thereof, whether
it is a “claims made” or an “occurrence” policy and a brief identification of
the nature of the policy) of all liability, property, workers’ compensation and
other insurance policies currently in effect that insure the property, assets or
business of the Company or its employees (other than self-obtained insurance
policies by such employees). Each such insurance policy is valid and binding and
in full force and effect, all premiums due thereunder have been paid and the
Company has not received any notice of cancellation or termination in respect of
any such policy or default thereunder. The Company believes such insurance
policies, in light of the nature of the Company’s business, assets and
properties, are in amounts and have coverage that are reasonable and customary
for Persons engaged in such business and having such assets and properties.
Neither the Company, nor, to the knowledge of the Company, the Person to whom
such policy has been issued, has received notice that any insurer under any
policy referred to in this Section 3.18 is denying liability with respect to a
claim thereunder or defending under a reservation of rights clause. Within the
last two (2) years the Company has not filed for any claims exceeding $2,000,000
against any of its insurance policies, exclusive of automobile and health
insurance policies. The Company has not received written notice from any of its
insurance carriers or brokers that any premiums will be materially increased in
the future, and does not have any reason to believe that any insurance coverage
listed on Schedule 3.18 will not be available in the future on substantially the
same terms as now in effect.

 

3.19 Licenses and Permits. Schedule 3.19 correctly lists each license,
franchise, permit, order or approval or other similar authorization affecting,
or relating in any way to, the Business, together with the name of the Authority
issuing the same (the “Permits”). Except as indicated on Schedule 3.19, such
Permits are valid and in full force and effect, and none of the Permits will,
assuming the related third party consents have been obtained or waived prior to
the Closing Date, be terminated or impaired or become terminable as a result of
the transactions contemplated hereby. The Company has all Permits necessary to
operate the Business.

 

3.20 Compliance with Laws. The Company is not in violation of, has not violated,
and to the best knowledge of the Company, is neither under investigation with
respect to nor has been threatened to be charged with or given notice of any
violation or alleged violation of, any Law, or judgment, order or decree entered
by any court, arbitrator or Authority, domestic or foreign, nor is there any
basis for any such charge and within the last 24 months the Company has not
received any subpoenas by any Authority.

 

Without limiting the foregoing paragraph, the Company is not in violation of,
has not violated, and to the best knowledge of the Company is not under
investigation with respect to nor has been threatened or charged with or given
notice of any violation of any provisions of:

 

(i) any Law applicable due to the specific nature of the Business;

 

(ii) the Foreign Corrupt Practices Act of 1977 (§§ 78dd-1 et seq.), as amended
(the “Foreign Corrupt Practices Act”);

 

(iii) any comparable or similar Law of any jurisdiction; or

 

(iv) any Law regulating or covering conduct in, or the nature of, the workplace,
including regarding sexual harassment or, on any impermissible basis, a hostile
work environment.

 

No permit, license or registration is required by the Company in the conduct of
the Business under any of the Laws described in this Section 3.20.

 

3.21 Intellectual Property.

 

(a) Schedule 3.21 sets forth a true, correct and complete list of all
Intellectual Property Rights, specifying as to each, as applicable: (i) the
nature of such Intellectual Property Right; (ii) the owner of such Intellectual
Property Right; (iii) the jurisdictions by or in which such Intellectual
Property Right has been issued or registered or in which an application for such
issuance or registration has been filed; and (iv) all licenses, sublicenses and
other agreements pursuant to which any Person is authorized to use such
Intellectual Property Right.

 

(b) Within the past five (5) years (or prior thereto if the same is still
pending or subject to appeal or reinstatement) the Company has not been sued or
charged in writing with or been a defendant in any Action that involves a claim
of infringement of any Intellectual Property Rights, and the Company has no
knowledge of any other claim of infringement by the Company, and no knowledge of
any continuing infringement by any other Person of any Intellectual Property
Rights of the Company.

  

11

 

 

(c) The current use by the Company of the Intellectual Property Rights does not
infringe, and the use by the Company of the Intellectual Property Rights after
the Closing will not infringe, the rights of any other Person. Any Intellectual
Property Rights used by the Company in the performance of any services under any
Contract is, and upon the performance of such Contract remains, owned by the
Company and no client, customer or other third-party has any claim of ownership
on the Intellectual Property Rights.

 

(d) All employees, agents, consultants or contractors who have contributed to or
participated in the creation or development of any copyrightable, patentable or
trade secret material on behalf of the Company or any predecessor in interest
thereto either: (i) is a party to a “work-for-hire” agreement under which the
Company is deemed to be the original owner/author of all property rights
therein; or (ii) has executed an assignment or an agreement to assign in favor
of the Company (or such predecessor in interest, as applicable) all right, title
and interest in such material.

 

(e) None of the execution, delivery or performance by the Company of this
Agreement to which the Company is a party or the consummation by the Company of
the transactions contemplated hereby will cause any material item of
Intellectual Property Rights owned, licensed, used or held for use by the
Company immediately prior to the Closing to not be owned, licensed or available
for use by the Company on substantially the same terms and conditions
immediately following the Closing.

 

(f) The Company has taken reasonable measures to safeguard and maintain the
confidentiality and value of all trade secrets and other items of Company
Intellectual Property that are confidential and all other confidential
information, data and materials licensed by the Company or otherwise used in the
operation of the Business.

 

3.22 Customers and Suppliers. No supplier or customer of the Company has (i)
terminated its relationship with the Company, (ii) materially reduced its
business with the Company or materially and adversely modified its relationship
with the Company, (iii) notified the Company in writing of its intention to take
any such action, or (iv) to the Knowledge of the Company, become insolvent or
subject to bankruptcy proceedings.

 

3.23 Accounts Receivable and Payable; Loans.

 

(a) All accounts receivable and notes of the Company reflected on the Financial
Statements, and all accounts receivable and notes arising subsequent to the date
thereof, represent valid obligations arising from services actually performed or
goods actually sold by the Company in the ordinary course of business consistent
with past practice. The accounts payable of the Company reflected on the
Financial Statements, and all accounts payable arising subsequent to the date
thereof, arose from bona fide transactions in the ordinary course consistent
with past practice.

 

(b) To the best of the Company’s knowledge, there is no contest, claim, or right
of setoff in any agreement with any maker of an account receivable or note
relating to the amount or validity of such account, receivables or note that
could reasonably result in a Material Adverse Effect. To the best of the
Company’s knowledge, all accounts, receivables or notes are good and collectible
in the ordinary course of business.

 

(c) The information set forth on Schedule 3.23(c) separately identifies any and
all accounts, receivables or notes of the Company which are owed by any
Affiliate of the Company. Except as set forth on Schedule 3.23(c), the Company
is not indebted to any of its Affiliates and no Affiliates are indebted to the
Company.

 

3.24 Pre-payments. The Company has not received any payments with respect to any
services to be rendered or goods to be provided after the Closing except in the
ordinary course of business.

  

12

 

 

3.25 Employees.

 

(a) Schedule 3.25(a) sets forth a true, correct and complete list of the ten
(10) highest paid employees and independent contractors of the Company as of
June 30, 2016, including the name, department, title, employment or engagement
commencement date, current salary or compensation rate for each such person and
total compensation (including bonuses) paid to each such person for the fiscal
year ended March 31, 2017. Unless indicated in such list, no salaried employee
or independent contractor included in such list (i) is currently on leave, (ii)
has given written notice of his or her intent to terminate his or her
relationship with the Company, or (iii) has received written notice of such
termination from the Company. To the actual knowledge of the Company, no
salaried employee or independent contractor (but specifically excluding all
account executives) of the Company that earned an aggregate amount of
compensation in excess of $75,000 in the March 31, 2017 fiscal year intends to
terminate his or her relationship with the Company within six (6) months
following the Closing Date. Schedule 3.25(a) sets forth all proceedings,
governmental investigations or administrative proceedings of any kind against
the Company of which the Company has been notified regarding its employees or
employment practices, or operations as they pertain to conditions of employment
within two (2) years preceding the date of this Agreement.

 

(b) The Company is not a party to or subject to any employment contract,
consulting agreement, collective bargaining agreement, confidentiality agreement
restricting the activities of the Company, non-competition agreement restricting
the activities of the Company, or any similar agreement, and there has been no
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company.

 

(c) There are no pending or, to the knowledge of the Company, threatened claims
or proceedings against the Company under any worker’s compensation policy or
long-term disability policy.

 

(d) Except as would not have a Material Adverse Effect, the Company has properly
classified all of its employees as exempt or non-exempt.

 

3.26 Employment Matters.

 

(a) Schedule 3.26(a) sets forth a true and complete list of every employment
agreement, commission agreement, employee group or executive medical, life, or
disability insurance plan, and each incentive, bonus, profit sharing,
retirement, deferred compensation, equity, phantom stock, stock option, stock
purchase, stock appreciation right or severance plan of the Company now in
effect or under which the Company has or might have any obligation, or any
understanding between the Company and any employee concerning the terms of such
employee’s employment that does not apply to the Company’s employees generally
(collectively, “Labor Agreements”). The Company has previously delivered to
Purchaser true and complete copies of each such Labor Agreement, any employee
handbook or policy statement of the Company, and complete and correct
information concerning the Company’s employees, including with respect to the
(i) name, residence address, and social security number; (ii) position; (iii)
compensation; (iv) vacation and other fringe benefits; (v) claims under any
benefit plan; and (vii) resident alien status (if applicable). Schedule 3.26(a)
sets forth a true and complete list of the names, addresses and titles of the
directors, officers and managers of the Company.

 

(b) Except as disclosed on Schedule 3.26(b):

 

(i) all employees of the Company are employees at will, and the employment of
each employee by the Company may be terminated immediately by the Company, as
applicable, without any cost or liability except severance in accordance with
the Company’s standard severance practice as disclosed on Schedule 3.26(b);

 

(ii) to the best knowledge of the Company, no employee of the Company has any
plan to terminate his or her employment now or in the near future, whether as a
result of the transactions contemplated hereby or otherwise;

 

(iii) to the best knowledge of the Company, no employee of the Company, in the
ordinary course of his or her duties, has breached or will breach any obligation
to a former employer in respect of any covenant against competition or
soliciting clients or employees or servicing clients or confidentiality or any
proprietary right of such former employer; and

  

13

 

 

(iv) the Company is not a party to any collective bargaining agreement, does not
have any material labor relations problems, and there is no pending
representation question or union organizing activity respecting employees of the
Company.

 

(c) The Company has complied in all material respects with all Labor Agreements
and all applicable laws relating to employment or labor. There is no legal
prohibition with respect to the permanent residence of any employee of the
Company in the United States or his or her permanent employment by the Company.
No present or former employee, officer, director or manager of the Company has,
or will have at the Closing Date, any claim against the Company for any matter
including for wages, salary, or vacation or sick pay, or otherwise under any
Labor Agreement. All accrued obligations of the Company applicable to its
employees, whether arising by operation of Law, by Contract, by past custom or
otherwise, for payments by the Company to any trust or other fund or to any
Authority, with respect to unemployment or disability compensation benefits,
social security benefits, under ERISA or otherwise, have been paid or adequate
accruals therefor have been made.

 

3.27 Withholding. All obligations of the Company applicable to its employees,
whether arising by operation of Law, by contract, by past custom or otherwise,
or attributable to payments by the Company to trusts or other funds or to any
governmental agency, with respect to unemployment compensation benefits, social
security benefits or any other benefits for its employees with respect to the
employment of said employees through the date hereof have been paid or adequate
accruals therefor have been made on the Financial Statements. All reasonably
anticipated obligations of the Company with respect to such employees (except
for those related to wages during the pay period immediately prior to the
Closing Date and arising in the ordinary course of business), whether arising by
operation of Law, by contract, by past custom, or otherwise, for salaries and
holiday pay, bonuses and other forms of compensation payable to such employees
in respect of the services rendered by any of them prior to the date hereof have
been or will be paid by the Company prior to the Closing Date.

 

3.28 Employee Benefits and Compensation.

 

(a) Schedule 3.28 sets forth a true and complete list of each “employee benefit
plan” (as defined in Section 3(3) of ERISA), bonus, deferred compensation,
equity-based or non-equity-based incentive, severance or other plan or written
agreement relating to employee or director benefits or employee or director
compensation or fringe benefits, maintained or contributed to by the Company at
any time during the 7-calendar year period immediately preceding the date hereof
and/or with respect to which the Company could incur or could have incurred any
direct or indirect, fixed or contingent liability (each a “Plan” and
collectively, the “Plans”). Each Plan is and has been maintained in substantial
compliance with all applicable laws, including but not limited to ERISA, and has
been administered and operated in all material respects in accordance with its
terms.

 

(b) Each Plan which is intended to be “qualified” within the meaning of Section
401(a) of the Code, has received a favorable determination letter from the
Internal Revenue Service and, to the knowledge of the Company, no event has
occurred and no condition exists which could reasonably be expected to result in
the revocation of any such determination. No event which constitutes a
“reportable event” (as defined in Section 4043(c) of ERISA) for which the 30-day
notice requirement has not been waived by the Pension Benefit Guaranty
Corporation (the “PBGC”) has occurred with respect to any Plan. No Plan subject
to Title IV of ERISA has been terminated or is or has been the subject of
termination proceedings pursuant to Title IV of ERISA. Full payment has been
made of all amounts which the Company was required under the terms of the Plans
to have paid as contributions to such Plans on or prior to the date hereof
(excluding any amounts not yet due) and no Plan which is subject to Part 3 of
Subtitle B of Title I of ERISA has incurred an “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), whether
or not waived.

 

(c) Neither the Company nor to the knowledge of the Company, any other
“disqualified person” or “party in interest” (as defined in Section 4975(e)(2)
of the Code and Section 3(14) of ERISA, respectively), has engaged in any
transaction in connection with any Plan that could reasonably be expected to
result in the imposition of a penalty pursuant to Section 502(i) of ERISA,
damages pursuant to Section 409 of ERISA or a tax pursuant to Section 4975(a) of
the Code. The Company has not maintained any Plan (other than a Plan which is
intended to be “qualified” within the meaning of Section 401(a) of the Code)
which provides benefits with respect to current or former employees or directors
following their termination of service with the Company (other than as required
pursuant to COBRA). Each Plan subject to the requirements of COBRA has been
operated in substantial compliance therewith.

  

14

 

 

(d) No individual will accrue or receive additional benefits, service or
accelerated rights to payment of benefits as a direct result of the Transaction.
No material liability, claim, investigation, audit, action or litigation has
been incurred, made, commenced or, to the knowledge of the Company, threatened,
by or against any Plan or the Company with respect to any Plan (other than for
benefits payable in the ordinary course and PBGC insurance premiums). No Plan or
related trust owns any securities in violation of Section 407 of ERISA. With
respect to each Plan which is an “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) as of the most recent actuarial valuation report prepared
for each such Plan, the aggregate present value of the accrued liabilities
thereof (determined in accordance with Statement of Financial Accounting
Standards No. 35) did not exceed the aggregate fair market value of the assets
allocable thereto.

 

(e) No Plan is a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA) and the Company has not been obligated to contribute to any multiemployer
plan. No material liability has been, or could reasonably be expected to be,
incurred under Title IV of ERISA (other than for PBGC insurance premiums payable
in the ordinary course) or Section 412(f) or (n) of the Code, by the Company or
any entity required to be aggregated with the Company pursuant to Section
4001(b) of ERISA and/or Section 414 (b), (c), (m) or (o) of the Code with
respect to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA).

 

(f) There is no unfunded non-tax-qualified Plan which provides a pension or
retirement benefit.

 

(g) The Company has not made any commitment to create or cause to exist any
employee benefit plan which is not listed on Schedule 3.28, or to modify, change
or terminate any Plan (other than as may be necessary for compliance with
applicable law).

 

(h) The Company does not have any plan, arrangement or agreement providing for
“deferred compensation” that is subject to Section 409A(a) of the Code, or any
plan, arrangement or agreement that is subject to Section 409A(b) of the Code.

 

(i) With respect to each Plan, the Company has delivered or caused to be
delivered to Purchaser and its counsel true and complete copies of the following
documents, as applicable, for each respective Plan: (i) all Plan documents, with
all amendments thereto; (ii) the current summary plan description with any
applicable summaries of material modifications thereto as well as any other
material employee or government communications; (iii) all current trust
agreements and/or other documents establishing Plan funding arrangements; (iv)
the most recent IRS determination letter and, if a request for such a letter has
been filed and is currently pending with the IRS, a copy of such filing; (v) the
three most recently prepared IRS Forms 5500; (vi) the three most recently
prepared financial statements; and (vii) all material related contracts,
including without limitation, insurance contracts, service provider agreements
and investment management and investment advisory agreements.

 

3.29 Real Property.

 

(a) Except as set forth on Schedule 3.29, the Company does not own, or otherwise
have an interest in, any Real Property, including under any Real Property lease,
sublease, space sharing, license or other occupancy agreement. The Company has
good, valid and subsisting title to its respective leasehold estates in the
offices described on Schedule 3.29, free and clear of all Liens. The Company has
not breached or violated any local zoning ordinance, and no notice from any
Person has been received by the Company or served upon the Company claiming any
violation of any local zoning ordinance.

   

(b) With respect to the Leases: (i) they are valid, binding and in full force
and effect; (ii) all rents and additional rents and other sums, expenses and
charges due thereunder have been paid; (iii) the lessees have been in peaceable
possession since the commencement of the original term thereof; (iv) no waiver,
indulgence or postponement of the lessees’ obligations thereunder have been
granted by the lessors; (v) there exists no default or event of default
thereunder by the Company or, to the Company’s knowledge, by any other party
thereto; (vi) there exists no occurrence, condition or act which, with the
giving of notice, the lapse of time or the happening of any further event or
condition, would become a default or event of default by the Company thereunder;
and (vii) there are no outstanding claims of breach or indemnification or notice
of default or termination thereunder. The Company holds the leasehold estate on
the Leases free and clear of all Liens, except for Liens of mortgagees of the
Real Property in which such leasehold estate is located. The Real Property
leased by the Company is in a state of maintenance and repair in all material
respects adequate and suitable for the purposes for which it is presently being
used, and there are no material repair or restoration works likely to be
required in connection with any of the leased Real Property. The Company is in
physical possession and actual and exclusive occupation of the whole of the
leased properties, none of which are subleased or assigned to another Person.
The Leases lease all useable square footage of the premises located at the
leased Real Property locations. The Company does not owe any brokerage
commission with respect to any Real Property.

 

3.30 Accounts. Schedule 3.30 sets forth a true, complete and correct list of the
checking accounts, deposit accounts, safe deposit boxes, and brokerage,
commodity and similar accounts of the Company, including the account number and
name, the name of each depositary or financial institution and the address where
such account is located and the authorized signatories thereto.

 

15

 

 

3.31 Tax Matters.

 

(a) (i) The Company has duly and timely filed all Tax Returns which are required
to be filed by or with respect to it, and has paid all Taxes which have become
due; (ii) all such Tax Returns are true, correct and complete and accurate and
disclose all Taxes required to be paid; (iii) all such Tax Returns have been
examined by the relevant Taxing Authority or the period for assessment for Taxes
in respect of such Tax Returns has expired; (iv) there is no Action, pending or
proposed or, to the best knowledge of the Company, threatened, with respect to
Taxes of the Company or for which a Lien may be imposed upon any of the
Company’s assets and, to the best of the Company’s knowledge, no basis exists
therefor; (v) no statute of limitations in respect of the assessment or
collection of any Taxes of the Company for which a Lien may be imposed on any of
the Company’s assets has been waived or extended, which waiver or extension is
in effect; (vi) the Company has complied in all material respects with all
applicable Laws relating to the reporting, payment, collection and withholding
of Taxes and has duly and timely withheld or collected, paid over to the
applicable Taxing Authority and reported all Taxes (including income, social,
security and other payroll Taxes) required to be withheld or collected by the
Company; (vii) the transactions contemplated hereby are not subject to
withholding under Section 1445 of the Code; (viii) no stock transfer Tax, sales
Tax, use Tax, real estate transfer Tax or other similar Tax will be imposed with
respect to or as a result of any transaction contemplated by this Agreement;
(ix) none of the assets of the Company is required to be treated as owned by
another Person for income Tax purposes pursuant to Section 168(f)(8) of the Code
(as in effect prior to its amendment by the Tax Reform Act of 1986) or
otherwise; (x) none of the assets of the Company is “tax-exempt use property”
within the meaning of Section 168(h) of the Code, “tax-exempt bond financed
property” within the meaning of Section 168(g)(5) of the Code, or subject to a
“TRAC lease” under Section 7701(h) of the Code (or any predecessor provision);
(xi) there is no Lien for Taxes upon any of the assets of the Company; (xii)
there is no outstanding request for a ruling from any Taxing Authority, request
for a consent by a Taxing Authority for a change in a method of accounting,
subpoena or request for information by any Taxing Authority, or closing
agreement (within the meaning of Section 7121 of the Code or any analogous
provision of applicable Law), with respect to the Company; (xiii) no claim has
ever been made by a Taxing Authority in a jurisdiction where the Company has not
paid any Tax or filed Tax Returns, asserting that the Company is or may be
subject to Tax in such jurisdiction; (xiv) the Company has provided to Purchaser
true, complete and correct copies of all Tax Returns relating to, and all audit
reports and correspondence relating to each proposed adjustment, if any, made by
any Taxing Authority with respect to, any taxable period ending after March 31,
2010; (xv) there is no outstanding power of attorney from the Company
authorizing anyone to act on behalf of the Company in connection with any Tax,
Tax Return or Action relating to any Tax or Tax Return of the Company; (xvi) the
Company is not, and has ever been, a party to any Tax sharing or Tax allocation
Contract; (xvii) the Company is and has never been included in any consolidated,
combined or unitary Tax Return; (xviii) to the knowledge of the Company, no
issue has been raised by a Taxing Authority in any prior Action relating to the
Company with respect to any Tax for any period which, by application of the same
or similar principles, could reasonably be expected to result in a proposed Tax
deficiency of the Company for any other period; (xix) the Company has not
requested any extension of time within which to file any Tax Return, which Tax
Return has since not been filed; (xx) the Company is not a party to any Contract
for services that would result, individually or in the aggregate, in the payment
of any amount that would not be deductible by the Company by reason of Section
162 or 404 of the Code; (xxi) the Company is not a party to a Contract that
requires or would upon the occurrence of certain events require the Company to
make a payment which would not be fully deductible under Section 280G of the
Code without regard to whether such payment is reasonable compensation for
services rendered and without regard to any exception that requires future
action by any Person; (xxii) the Company is not a “consenting corporation”
within the meaning of Section 341(f) of the Code (as in effect prior to the
repeal of such provision); (xxiii) the Company has never made or been required
to make an election under Section 336 or 338 of the Code; (xxiv) during the last
two years, the Company has not engaged in any exchange under which gain realized
on the exchange was not recognized under Section 1031 of the Code; (xxv) the
Company was not a “distributing corporation” or a “controlled corporation” under
Section 355 of the Code in any transaction within the last two years or pursuant
to a plan or series of related transactions (within the meaning of Section
355(e) of the Code) with any transaction contemplated by this Agreement; (xxvi)
the Company is not, and has never been, a “personal holding company” (within the
meaning of Section 542 of the Code), a stockholder in a “controlled foreign
corporation” (within the meaning of Section 957 of the Code), a “foreign
personal holding company” (within the meaning of Section 552 of the Code as in
effect prior to the repeal of such section), or a “passive foreign investment
company” (within the meaning of Section 1297 of the Code), or, an owner in any
entity treated as a partnership or disregarded entity for U.S. federal income
tax purposes; (xxvii) none of the outstanding indebtedness of the Company
constitutes indebtedness to which any interest deduction may be limited or
disallowed under Section 163(i), (j) or (l), 265 or 279 of the Code (or any
comparable provision of applicable Law); (xxviii) the Company is not and has not
been a “United States real property holding corporation” (within the meaning of
Code Section 897(c)(2)) at any time during the period specified in Section
897(c)(l)(A)(ii) of the Code; (xxix) the Company is not and has not been treated
as a foreign corporation for U.S. federal income tax purposes, and (xxx) the
Company is not an “investment company” for purposes of Sections 351(e) or 368 of
the Code and the Treasury Regulations promulgated thereunder.

  

16

 

 

(b) The Company has not entered into a “reportable transaction” (within the
meaning of Section 6707A of the Code or Treasury Regulations §1.6011-4 or any
predecessor thereof) and has not participated in any “nondisclosed noneconomic
substance transaction” within the meaning of Section 6662(i)(2) of the Code. In
the case of any transaction that could result in a “substantial understatement
of income tax” (within the meaning of Section 6662(d) of the Code) of the
Company if the claimed Tax treatment were disallowed, the Company has
“substantial authority” (within the meaning of Section 6662(d) of the Code) for
the claimed treatment, or in the case of a transaction other than a “tax
shelter” (within the meaning of Section 6662(d)(2)(C)(ii) of the Code), has
“adequately disclosed” (within the meaning of Section 6662(d) of the Code) on
its applicable income Tax Return the relevant facts affecting the Tax treatment
and there is a reasonable basis for such Tax treatment. The Company has not been
a party to a transaction that does not have economic substance within the
meaning of Section 7701(a) of the Code or that fails to meet the requirements of
any similar rule of law as used in Section 6662(b)(6) of the Code.

 

(c) The Company is not required to include any adjustment under Section 481 or
482 of the Code (or any corresponding provision of applicable Law) in income for
any period ending after the Balance Sheet Date. The Company will not be required
to include any item of income or exclude any item of deduction for any taxable
period ending after the Closing Date as a result of: (i) any intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding provision of applicable Law);
(ii) an election under Section 108(i) of the Code; or (iii) use of an
installment sale, open transaction, income forecast or completed contract method
of accounting with respect to any transaction that occurred on or before the
Closing Date.

 

(d) The unpaid Taxes of the Company (i) did not, as of the most recent fiscal
month end, exceed the reserve for Tax liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the Balance Sheet and (ii) will not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company in filing its Tax Return.

 

3.32 Environmental Laws.

 

(a) The Company has not (i) received any written notice of any alleged claim,
violation of or liability under any Environmental Law which has not heretofore
been cured or for which there is any remaining liability; (ii) disposed of,
emitted, discharged, handled, stored, transported, used or released any
Hazardous Materials, arranged for the disposal, discharge, storage or release of
any Hazardous Materials, or exposed any employee or other individual to any
Hazardous Materials so as to give rise to any liability or corrective or
remedial obligation under any Environmental Laws; or (iii) entered into any
agreement that may require it to guarantee, reimburse, pledge, defend, hold
harmless or indemnify any other Person with respect to liabilities arising out
of Environmental Laws or the Hazardous Materials Activities of the Company,
except in each case as would not, individually or in the aggregate, have a
Material Adverse Effect.

  

17

 

 

(b) The Company has delivered to Purchaser all material records in its
possession concerning the Hazardous Materials Activities of the Company and all
environmental audits and environmental assessments in the possession or control
of the Company of any facility currently owned, leased or used by the Company
which identifies the potential for any violations of Environmental Law or the
presence of Hazardous Materials on any property currently owned, leased or used
by the Company.

 

(c) There are no Hazardous Materials in, on, or under any properties owned,
leased or used at any time by the Company such as could give rise to any
material liability or corrective or remedial obligation of the Company under any
Environmental Laws.

 

3.33 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Company or any of Affiliates who might be entitled to any fee or commission from
Purchaser or any of its Affiliates upon consummation of the transactions
contemplated by this Agreement.

 

3.34 Powers of Attorney and Suretyships. The Company does not have any general
or special powers of attorney outstanding (whether as grantor or grantee
thereof) or any obligation or liability (whether actual, accrued, accruing,
contingent, or otherwise) as guarantor, surety, co-signer, endorser, co-maker,
indemnitor or otherwise in respect of the obligation of any Person.

 

3.35 Directors and Officers. Schedule 3.35 sets forth a true, correct and
complete list of all directors, managers and officers of the Company.

 

3.36 Other Information. Neither this Agreement nor any of the documents or other
information made available to Purchaser or its Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with
Purchaser’s due diligence review of the Business, the Company’s securities, the
Company’s assets or the transactions contemplated by this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein not misleading. The Company has provided Purchaser with all requested
material information regarding the Business.

 

3.37 Certain Business Practices. Neither the Company, nor any director, officer,
agent or employee of the Company (in their capacities as such) has (i) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977 or (iii) made any other unlawful payment. Neither the
Company, nor any director, officer, agent or employee of the Company (nor any
Person acting on behalf of any of the foregoing, but solely in his or her
capacity as a director, officer, employee or agent of the Company) has, since
May 23, 2016, directly or indirectly, given or agreed to give any gift or
similar benefit in any material amount to any customer, supplier, governmental
employee or other Person who is or may be in a position to help or hinder the
Company or assist the Company in connection with any actual or proposed
transaction, which, if not given could reasonably be expected to have had a
Material Adverse Effect on the Company, or which, if not continued in the
future, could reasonably be expected to adversely affect the business or
prospects of the Company or that could reasonably be expected to subject the
Company to suit or penalty in any private or governmental litigation or
proceeding.

 

3.38 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with laundering statutes in all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental authority (collectively, the “Money Laundering Laws”), and no
Action involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

  

18

 

 

3.39 OFAC. Neither the Company, nor any director or officer of the Company (nor,
to the knowledge of the Company, any agent, employee, affiliate or Person acting
on behalf of the Company) is currently identified on the specially designated
nationals or other blocked person list or otherwise currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company has not, directly or indirectly,
used any funds, or loaned, contributed or otherwise made available such funds to
any subsidiary, joint venture partner or other Person, in connection with any
sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to, or otherwise in violation of, any U.S. sanctions
administered by OFAC in the last five (5) fiscal years.

 

3.40 Not an Investment Company. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

3.41 Consent. The Managers of the Company have consented to the sale of the
Equity Interests to the Purchaser.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Deng and the Company that:

 

4.1 Corporate Existence and Power. Purchaser is a company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Purchaser has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.

 

4.2 Corporate Authorization. The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby are within the corporate powers of the
Purchaser and have been duly authorized by all necessary corporate action on the
part of the Purchaser, including each of the Purchaser Parties’ board of
directors to the extent required by the its organizational documents, any other
applicable Law or any contract to which Purchase or any of its shareholders is a
party or by which or its securities are bound. This Agreement has been duly
executed and delivered by each Purchaser and it constitutes a valid and legally
binding agreement of Purchaser, enforceable against it in accordance with its
terms.

 

4.3 Governmental Authorization. Other than as required under Delaware Law, or as
otherwise set forth on Schedule 4.3, neither the execution, delivery nor
performance of this Agreement requires any consent, approval, license or other
action by or in respect of, or registration, declaration or filing with any
Authority.

 

4.4 Non-Contravention. The execution, delivery and performance by the Purchaser
of this Agreement do not and will not contravene or conflict with or constitute
a violation of any provision of any Law, judgment, injunction, order, writ, or
decree binding upon the Purchaser.

 

4.5 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Purchaser or its Affiliates who might be entitled to any fee or commission from
the Company or any of its Affiliates upon consummation of the transactions
contemplated by this Agreement.

  

19

 

 

ARTICLE V

COVENANTS OF ALL PARTIES HERETO

 

The parties hereto covenant and agree that:

 

5.1 Best Efforts; Further Assurances. Subject to the terms and conditions of
this Agreement, each party shall use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary or
desirable under applicable laws, to consummate and implement expeditiously the
transaction contemplated by this Agreement. The parties hereto shall execute and
deliver such other documents, certificates, agreements and other writings and
take such other actions as may be necessary or desirable in order to consummate
or implement expeditiously the transaction contemplated by this Agreement.

 

5.2 Conduct of the Business.

 

(a) From the date hereof through the Closing Date, the Company shall conduct the
Business only in the ordinary course (including the payment of accounts payable
and the collection of accounts receivable), consistent with past practices, and
shall not enter into any material transactions without the prior written consent
of Purchaser, and shall use its best efforts to preserve intact its business
relationships with employees, clients, suppliers and other third parties.
Without limiting the generality of the foregoing, from the date hereof until and
including the Closing Date, without Purchaser’s prior written consent (which
shall not be unreasonably withheld), the Company shall not:

 

(i) amend, modify or supplement its Operating Agreement or other organizational
or governing documents;

 

(ii) make any capital expenditures in excess of $1,000,000 (individually or in
the aggregate);

 

(iii) sell, lease, license or otherwise dispose of any of the Company’s assets
except (1) pursuant to existing contracts or commitments disclosed herein and
(2) sales of inventory in the ordinary course consistent with past practice;

 

(iv) accept returns of products sold from inventory except in the ordinary
course, consistent with past practice;

 

(v) pay, declare or promise to pay any dividends or other distributions with
respect to its capital stock, or pay, declare or promise to pay any other
payments to any stockholder of the Company;

 

(vi) suffer or incur any lien on the Company’s assets;

 

(vii) suffer any damage, destruction or loss of property related to any of the
Company’s assets, whether or not covered by insurance;

 

(viii) merge or consolidate with or acquire any other Person or be acquired by
any other Person;

 

(ix) suffer any insurance policy protecting any of the Company’s assets to
lapse;

 

(x) make any change in its accounting principles or methods or write down the
value of any inventory or assets;

 

(xi) change the place of business or jurisdiction of organization of the
Company;

 

(xii) extend any loans other than travel or other expense advances to employees
in the ordinary course of business not to exceed $1,000 individually or $10,000
in the aggregate;

 

(xiii) issue, redeem or repurchase any capital stock, membership interests or
other securities, or issue any securities exchangeable for or convertible into
any shares of its capital stock;

  

20

 

 

(xiv) effect or agree to any change in any practices or terms, including payment
terms, with respect to customers or suppliers;

 

 

(xv) make or change any material tax election or change any annual tax
accounting periods; or

 

(xvi) agree to do any of the foregoing.

 

(b) The Company shall (i) take or agree to take any action that might make any
representation or warranty of the Company inaccurate or misleading in any
respect at, or as of any time prior to, the Closing Date or (ii) omit to take,
or agree to omit to take, any action necessary to prevent any such
representation or warranty from being inaccurate or misleading in any respect at
any such time.

 

5.3 Access to Information.

 

(a) From the date hereof until and including the Closing Date, the Company
shall, to the best of its ability, (i) continue to give the Purchaser, its legal
counsel and other representatives full access to the offices, properties and,
books and records, (ii) furnish to the Purchaser, its legal counsel and other
representatives such information relating to the Business as such Persons may
request and (iii) cause the employees, legal counsel, accountants and
representatives of the Company to cooperate with Purchaser in its investigation
of the Business; provided that no investigation pursuant to this Section (or any
investigation prior to the date hereof) shall affect any representation or
warranty given by the Company and, provided further, that any investigation
pursuant to this Section shall be conducted in such manner as not to interfere
unreasonably with the conduct of the Business of the Company.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

6.1 Condition to the Obligations of the Parties. The obligations of all of the
parties to consummate the Closing are subject to the satisfaction of all the
following conditions:

 

(a) No provision of any applicable law, and no judicial order, shall prohibit or
impose any condition on the consummation of the Closing.

 

(b) There shall not be any pending action brought by a third-party non-Affiliate
to enjoin or otherwise restrict the consummation of the Closing.

 

(c) The Stockholders of the Company shall have approved the transactions
contemplated by this Agreement.

 

6.2 Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the Closing are subject to the satisfaction, or the waiver at the
Purchaser’s discretion, of the following further conditions:

 

(a) Each of Deng and the Company shall have performed in all material respects
all of its obligations hereunder required to be performed by it at or prior to
the Closing Date.

 

(b) All of the representations and warranties of Deng and the Company contained
in this Agreement and in any certificate or other writing delivered by Deng or
the Company pursuant hereto, disregarding all qualifications and expectations
contained therein relating to materiality or Material Adverse Effect, regardless
of whether it involved a known risk, shall be true and correct in all material
respects at and as of the Closing Date, as if made at and as of such date.

 

(c) Purchaser shall have received a certificate signed by Deng and an authorized
officer of the Company to the effect set forth in clauses (a) and (b) of this
Section 6.2.

 

(d) Purchaser shall have received a valuation opinion from a reputable valuation
firm demonstrating that the fair market value of the Equity Interests is equal
to or greater than the aggregate fair market value of the Cash Consideration and
Equity Consideration.

 

21

 

 

ARTICLE VII

INDEMNIFICATION

 

7.1 Indemnification of Deng. Purchaser hereby agrees to indemnify and hold
harmless Deng, each of their Affiliates and each of his partners, employees,
attorneys and agents and permitted assignees (the “Deng Indemnitees”), against
and in respect of any and all out-of-pocket loss, cost, payments, demand,
penalty, forfeiture, expense, liability, judgment, deficiency or damage, and
diminution in value or claim (including actual costs of investigation and
attorneys’ fees and other costs and expenses) (all of the foregoing
collectively, “Losses”) incurred or sustained by any Deng Indemnitee as a result
of or in connection with any breach, inaccuracy or nonfulfillment or the alleged
breach, inaccuracy or nonfulfillment of any of the representations, warranties
and covenants of Purchaser contained herein or any certificate or other writing
delivered pursuant hereto.

 

7.2 Indemnification of Purchaser. Deng hereby agree to indemnify and hold
harmless Purchaser, each of its Affiliates, and each of their members, managers,
partners, directors, officers, employees, attorneys and agents and permitted
assignees (the “Purchaser Indemnitees”) against and in respect of any Losses
incurred or sustained by any Purchaser Indemnitee as a result of any breach,
inaccuracy or nonfulfillment or the alleged breach, of any of the
representations, warranties and covenants of Deng or the Company contained
herein or in any certificate or other writing delivered pursuant hereto.

 

7.3 Indemnification Procedures. The following procedures shall apply with
respect to all claims by either a Deng Indemnitee or a Purchaser Indemnitee (an
“Indemnified Party”) for indemnification:

 

(a) An Indemnified Party shall give the Purchaser or Deng, as applicable, prompt
notice (an “Indemnification Notice”) of any third-party action with respect to
which such Indemnified Party seeks indemnification pursuant to Section 7.1 or
7.2 (a “Third-Party Claim”), which shall describe in reasonable detail the Loss
that has been or may be suffered by the Indemnified Party. The failure to give
the Indemnification Notice shall not impair any of the rights or benefits of
such Indemnified Party under Section 7.1 or 7.2, except to the extent such
failure materially and adversely affects the ability of Purchaser or Deng, as
applicable (any of such parties, “Indemnifying Parties”) to defend such claim or
increases the amount of such liability.

 

(b) In the case of any Third-Party Claims as to which indemnification is sought
by any Indemnified Party, such Indemnified Party shall be entitled, at the sole
expense and liability of the Indemnifying Parties, to exercise full control of
the defense, compromise or settlement of any Third-Party Claim unless the
Indemnifying Parties, within a reasonable time after the giving of an
Indemnification Notice by the Indemnified Party (but in any event within ten
(10) days thereafter), shall (i) deliver a written confirmation to such
Indemnified Party that the indemnification provisions of Section 7.1 or 7.2 are
applicable to such action and the Indemnifying Parties will indemnify such
Indemnified Party in respect of such action pursuant to the terms of Section 7.1
or 7.2 and, notwithstanding anything to the contrary, shall do so without
asserting any challenge, defense, limitation on the Indemnifying Parties
liability for Losses, counterclaim or offset, (ii) notify such Indemnified Party
in writing of the intention of the Indemnifying Parties to assume the defense
thereof, and (iii) retain legal counsel reasonably satisfactory to such
Indemnified Party to conduct the defense of such Third-Party Claim.

 

(c) If the Indemnifying Parties assume the defense of any such Third-Party Claim
pursuant to Section 7.3(b), then the Indemnified Party shall cooperate with the
Indemnifying Parties in any manner reasonably requested in connection with the
defense, and the Indemnified Party shall have the right to be kept fully
informed by the Indemnifying Parties and their legal counsel with respect to the
status of any legal proceedings, to the extent not inconsistent with the
preservation of attorney-client or work product privilege. If the Indemnifying
Parties so assume the defense of any such Third-Party Claim the Indemnified
Party shall have the right to employ separate counsel and to participate in (but
not control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel employed by the Indemnified Party shall be at the
expense of such Indemnified Party unless (i) the Indemnifying Parties have
agreed to pay such fees and expenses, or (ii) the named parties to any such
Third-Party Claim (including any impleaded parties) include an Indemnified Party
and an Indemnifying Party and such Indemnified Party shall have been advised by
its counsel that there may be a conflict of interest between such Indemnified
Party and the Indemnifying Parties in the conduct of the defense thereof, and in
any such case the reasonable fees and expenses of such separate counsel shall be
borne by the Indemnifying Parties.

  

22

 

 

(d) If the Indemnifying Parties elect to assume the defense of any Third- Party
Claim pursuant to Section 7.3(b), the Indemnified Party shall not pay, or permit
to be paid, any part of any claim or demand arising from such asserted liability
unless the Indemnifying Parties withdraw from or fail to vigorously prosecute
the defense of such asserted liability, or unless a judgment is entered against
the Indemnified Party for such liability. If the Indemnifying Parties do not
elect to defend, or if, after commencing or undertaking any such defense, the
Indemnifying Parties fail to adequately prosecute or withdraw such defense, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof, at the Indemnifying Parties’ expense. Notwithstanding anything to the
contrary, the Indemnifying Parties shall not be entitled to control, but may
participate in, and the Indemnified Party (at the expense of the Indemnifying
Parties) shall be entitled to have sole control over, the defense or settlement
of (i) that part of any Third Party Claim (x) that seeks a temporary restraining
order, a preliminary or permanent injunction or specific performance against the
Indemnified Party, or (y) to the extent such Third Party Claim involves criminal
allegations against the Indemnified Party or (ii) the entire Third Party Claim
if such Third Party Claim would impose liability on the part of the Indemnified
Party in an amount which is greater than the amount as to which the Indemnified
Party is entitled to indemnification under this Agreement. In the event the
Indemnified Party retains control of the Third Party Claim, the Indemnified
Party will not settle the subject claim without the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld or delayed.

 

(e) If the Indemnified Party undertakes the defense of any such Third-Party
Claim pursuant to Section 7.1 or 7.2 and proposes to settle the same prior to a
final judgment thereon or to forgo appeal with respect thereto, then the
Indemnified Party shall give the Indemnifying Parties prompt written notice
thereof and the Indemnifying Parties shall have the right to participate in the
settlement, assume or reassume the defense thereof or prosecute such appeal, in
each case at the Indemnifying Parties’ expense. The Indemnifying Parties shall
not, without the prior written consent of such Indemnified Party settle or
compromise or consent to entry of any judgment with respect to any such
Third-Party Claim (i) in which any relief other than the payment of money
damages is or may be sought against such Indemnified Party, (ii) in which such
Third Party Claim could be reasonably expected to impose or create a monetary
liability on the part of the Indemnified Party (such as an increase in the
Indemnified Party’s income Tax) other than the monetary claim of the third party
in such Third-Party Claim being paid pursuant to such settlement or judgment, or
(iii) which does not include as an unconditional term thereof the giving by the
claimant, person conducting such investigation or initiating such hearing,
plaintiff or petitioner to such Indemnified Party of a release from all
liability with respect to such Third-Party Claim and all other actions (known or
unknown) arising or which might arise out of the same facts.

 

7.4 Periodic Payments. Any indemnification required by Section 7.1 or 7. 2 for
costs, disbursements or expenses of any Indemnified Party in connection with
investigating, preparing to defend or defending any action shall be made by
periodic payments by the Indemnifying Parties to each Indemnified Party during
the course of the investigation or defense, as and when bills are received or
costs, disbursements or expenses are incurred.

 

7.5 Insurance. Any indemnification payments hereunder shall take into account
any insurance proceeds or other third party reimbursement actually received.

 

7.6 Survival of Indemnification Rights. The representations and warranties of
Purchaser, the Company and Deng shall survive for a twelve (12) month period
following the Closing.

 

ARTICLE VIII
TERMINATION

 

8.1 Termination Upon Default.

 

(a) Deng may terminate this Agreement by giving notice to the Purchaser on or
prior to the Closing Date, without prejudice to any rights or obligations Deng
may have, if Purchaser shall have materially breached any representation or
warranty or breached any agreement or covenant contained herein on or prior to
the Closing Date, and in either case, such breach is not cured within ten (10)
days following receipt by the Purchaser of a notice describing in reasonable
detail the nature of such breach.

  

23

 

 

(b) The Purchaser may terminate this Agreement by giving notice to Deng, without
prejudice to any rights or obligations Purchaser or Company may have, if Deng or
the Company shall have materially breached any of its covenants, agreements,
representations, and warranties contained herein to be performed on or prior to
the Closing Date and such breach shall not be cured by ten (10) days following
receipt by Deng of a notice describing in reasonable detail the nature of such
breach.

 

(c) In the event this Agreement is terminated by Deng pursuant to Section
8.1(a), Purchaser shall be responsible for paying all of its own expenses and
those of Deng and the Company incurred in connection with this Agreement.

 

(d) In the event this Agreement is terminated by the Purchaser pursuant to
Section 8.1(b), Deng shall be responsible for paying all of their own expenses
and the expenses of Purchaser incurred in connection with this Agreement.

 

8.2 Survival. This Article VIII shall survive any termination hereof.

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: (a) if by hand or recognized courier
service, by 4:00PM on a business day, addressee’s day and time, on the date of
delivery, and otherwise on the first business day after such delivery; (b) if by
fax or email, on the date that transmission is confirmed electronically, if by
4:00PM on a business day, addressee’s day and time, and otherwise on the first
business day after the date of such confirmation; or (c) five days after mailing
by certified or registered mail, return receipt requested. Notices shall be
addressed to the respective parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a party shall
specify to the others in accordance with these notice provisions:

 

if to Purchaser, to:

 

iFresh Inc.

2-39 54th Avenue

Long Island City, NY 11101
Attention: Long Deng

Telecopy: 718-706-1586

 

if to Deng, to:

 

2-39 54th Avenue

Long Island City, NY 11101

Attn: Long Deng Fax: 718-628-3822

 

if to Company, to:

 

2-39 54th Avenue

Long Island City, NY 11101

Attn: Long Deng Fax: 718-628-3822

 

9.2 Amendments; No Waivers; Remedies.

 

(a) This Agreement cannot be amended, except by a writing signed by each party,
or terminated orally or by course of conduct. No provision hereof can be waived,
except by a writing signed by the party against whom such waiver is to be
enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.

  

24

 

 

(b) Neither any failure or delay in exercising any right or remedy hereunder or
in requiring satisfaction of any condition herein nor any course of dealing
shall constitute a waiver of or prevent any party from enforcing any right or
remedy or from requiring satisfaction of any condition. No notice to or demand
on a party waives or otherwise affects any obligation of that party or impairs
any right of the party giving such notice or making such demand, including any
right to take any action without notice or demand not otherwise required by this
Agreement. No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

 

(c) Except as otherwise expressly provided herein, no statement herein of any
right or remedy shall impair any other right or remedy stated herein or that
otherwise may be available.

 

(d) Notwithstanding anything else contained herein, neither shall any party
seek, nor shall any party be liable for, punitive or exemplary damages, under
any tort, contract, equity, or other legal theory, with respect to any breach
(or alleged breach) of this Agreement or any provision hereof or any matter
otherwise relating hereto or arising in connection herewith.

 

9.3 Arms’ Length Bargaining; no Presumption Against Drafter. This Agreement has
been negotiated at arms-length by parties of equal bargaining strength, each
represented by counsel or having had but declined the opportunity to be
represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the parties, and no such relationship otherwise exists. No presumption
in favor of or against any party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

9.4 Publicity. Except as required by law, the parties agree that neither they
nor their agents shall issue any press release or make any other public
disclosure concerning the transactions contemplated hereunder without the prior
approval of the other party hereto.

 

9.5 Expenses. Except as otherwise expressly set forth herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such cost or expense.

 

9.6 No Assignment or Delegation. No party may assign any right or delegate any
obligation hereunder, including by merger, consolidation, operation of law, or
otherwise, without the written consent of the other party. Any purported
assignment or delegation without such consent shall be void, in addition to
constituting a material breach of this Agreement.

 

9.7 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the state of New York, without giving effect to the
conflict of laws principles thereof.

 

9.8 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement. This Agreement shall become effective upon delivery to
each party of an executed counterpart or the earlier delivery to each party of
original, photocopied, or electronically transmitted signature pages that
together (but need not individually) bear the signatures of all other parties.

 

9.9 Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and thereof and supersedes all
prior and contemporaneous understandings and agreements related thereto (whether
written or oral), all of which are merged herein. No provision of this Agreement
may be explained or qualified by any agreement, negotiations, understanding,
discussion, conduct or course of conduct or by any trade usage. Except as
otherwise expressly stated herein, there is no condition precedent to the
effectiveness of any provision hereof or thereof. No party has relied on any
representation from, warranty or agreement of any person in entering into this
Agreement, prior or contemporaneous, except those expressly stated herein.

  

25

 

 

9.10 Severability. A determination by a court or other legal authority that any
provision that is not of the essence of this Agreement is legally invalid shall
not affect the validity or enforceability of any other provision hereof. The
parties shall cooperate in good faith to substitute (or cause such court or
other legal authority to substitute) for any provision so held to be invalid a
valid provision, as alike in substance to such invalid provision as is lawful.

 

9.11 Construction of Certain Terms and References; Captions. In this Agreement:

 

(a) References to particular sections and subsections, schedules, and exhibits
not otherwise specified are cross-references to sections and subsections,
schedules, and exhibits of this Agreement.

 

(b) The words “herein,” “hereof,” “hereunder,” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and, unless the context requires otherwise, “party” means a party
signatory hereto.

 

(c) Any use of the singular or plural, or the masculine, feminine, or neuter
gender, includes the others, unless the context otherwise requires; “including”
means “including without limitation;” “or” means “and/or;” “any” means “any one,
more than one, or all;” and, unless otherwise specified, any financial or
accounting term has the meaning of the term under United States generally
accepted accounting principles as consistently applied heretofore by party.

 

(d) Unless otherwise specified, any reference to any agreement (including this
Agreement), instrument, or other document includes all schedules, exhibits, or
other attachments referred to therein, and any reference to a statute or other
law includes any rule, regulation, ordinance, or the like promulgated
thereunder, in each case, as amended, restated, supplemented, or otherwise
modified from time to time. Any reference to a numbered schedule means the
same-numbered section of the disclosure schedule.

 

(e) If any action is required to be taken or notice is required to be given
within a specified number of days following a specific date or event, the day of
such date or event is not counted in determining the last day for such action or
notice. If any action is required to be taken or notice is required to be given
on or before a particular day which is not a Business Day, such action or notice
shall be considered timely if it is taken or given on or before the next
Business Day.

 

(f) Captions are not a part of this Agreement, but are included for convenience,
only.

 

9.12 Further Assurances. Each party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

 

9.13 Third Party Beneficiaries. Neither this Agreement nor any provision hereof
confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.

 

[The remainder of this page intentionally left blank; signature pages to follow]

  

26

 

 

IN WITNESS WHEREOF, Deng, Purchaser and the Company have each caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

DENG: /s/ Long Deng   Long Deng     PURCHASER:     iFRESH INC.       By: /s/
Long Deng     Name: Long Deng     Title: CEO     COMPANY:     DRAGON SEEDS LLC  
    By: /s/ Long Deng     Name: Long Deng   Title: Manager

 

 

27



 

